Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objection
Claim 5, line 2-3, recites “wherein the first air hole is fully exposed from atmosphere”. There’s seems to be a grammatical error in this limitation. It is not clear how the air hole can be “exposed from”. It should be either “exposed to the atmosphere” or “protected/shield from the atmosphere”. Appropriate correction required. 
Claims 5 and 12, line 1, “of keyboard” should be changed to-of a keyboard-.
Claim Rejections - 35 USC § 103
Claims 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN202307642) in view of Jungels et al. (US. Pat. 4,916,262).
Regarding claim 5, Zhang teaches a membrane circuit board of keyboard, comprising: a first film 14 comprising a first circuit pattern 20 and a first air hole 141; a first air channel 24 disposed on the first film, wherein the first air channel is in fluid communication with the first air hole; a second film 16 disposed on the first air channel; a second air channel 22 disposed on the second film; and a third film 12 disposed on the second air channel, wherein the third film comprises a second circuit pattern 20 (Fig. 8).  
Zhang’s first embodiment does not teach the second film comprising a second air hole, and the second air hole is in fluid communication with the 14first air channel and the second channel. However, Zhang’s second embodiment teaches a second film 16 that is disposed on a first air channel 24 and comprises a second air hole 161, and the second air hole is in fluid communication with the 14first air channel and the second channel 22 (Fig. 7), as required by claim 5; wherein the second air hole (161, 162) comprises a plurality of sub air holes (161, 162), and the plurality of sub air holes are respectively in fluid communication with the first air 24 channel and the second air channel 22 (Fig. 7), as required by claim 7. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an air hole in  the second film as taught by the second embodiment of Zhang to provide a better liquid discharging system.
Further, Zhang does not teach the first air hole being fully exposed to atmosphere, and the first air hole is directly in fluid communication with the atmosphere. However, Jungels teaches a similar membrane circuit board with a plurality of films (112-118); wherein a first film 118 of the plurality films has a first air hole 150 being fully exposed to atmosphere, and the first air hole is directly in fluid communication with the atmosphere (Figs. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to expose the first hole to the outside atmosphere as taught by Jungels to vent the air outside of the keypad.
Regarding claim 6, Zhang teaches the membrane circuit board of keyboard further comprising: a first adhesive disposed between the first film 14 and the second film 16; and a second adhesive disposed between the second film 16 and the third film 12 (paragraph 34 of the enclosed translation).
Regarding claim 8, Zhang teaches the membrane circuit board of keyboard wherein an end of the first air hole 141 is passed through a surface of the first film 14 away from the first air channel (the first hole 141 has two ends, one end is away from the channel 24 but facing the chamber 62, and another end is away from the chamber but facing the channel, see Fig. 8).  
Regarding claim 12, Zhang teaches a membrane circuit board of keyboard, comprising: a first film 14 comprising a first circuit pattern 20 and a first air hole 141; wherein the first air hole is passed through a surface of the first film; a first air channel 24 disposed on the first film, wherein the first air channel is in fluid communication with the first air hole; a second film 16 disposed on the first air channel; a second air channel 22 disposed on the second film; and a third film 12 disposed on the second air channel, wherein the third film comprises a second circuit pattern 20 (Fig. 8).  
Zhang’s first embodiment does not teach the second film comprising a second air hole, and the second air hole is in fluid communication with the 14first air channel and the second channel. However, Zhang’s second embodiment teaches a second film 16 that is disposed on a first air channel 24 and comprises a second air hole 161, and the second air hole is in fluid communication with the 14first air channel and the second channel 22 (Fig. 7), as required by claim 5; wherein the second air hole (161, 162) comprises a plurality of sub air holes (161, 162), and the plurality of sub air holes are respectively in fluid communication with the first air 24 channel and the second air channel 22 (Fig. 7), as required by claim 7. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an air hole in  the second film as taught by the second embodiment of Zhang to provide a better liquid discharging system.
Further, Zhang does not teach the first air hole not being covered. However, Jungels teaches a similar membrane circuit board with a plurality of films (112-118); wherein a first film 118 of the plurality films has a first air hole 150; wherein the first air hole is not covered (Figs. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to not cover the first hole as taught by Jungels to vent the air outside of the keypad.
Alternative rejection
Claim Rejections - 35 USC § 102
Claim 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jungels et al. (US. Pat. 4,916,262).
Regarding claim 5, Jungels teaches a membrane circuit board of keyboard, comprising: a first film 118 comprising a first circuit pattern 136 and a first air hole 150, wherein the first air hole is fully exposed from atmosphere, and the first air hole is directly in fluid communication with the atmosphere; a first air channel 160 disposed on the first film, wherein the first air channel is in fluid communication with the first air hole; a second film 112 disposed on the first air channel 160; a second air channel 160 disposed on the second film, wherein the second film comprises a second air hole 150, and the second air hole is in fluid communication with the first air channel and the second channel; and a third film 114 disposed on the second air channel, wherein the third film comprises a second circuit pattern 134 (the components of the membrane circuit are directly or indirectly disposed on each other, see Figs. 1-2).  
Regarding claim 12, Jungels teaches a membrane circuit board of keyboard, comprising: a first film 114 comprising a first circuit pattern 136 and a first air hole 150, wherein the first air hole is passed through a surface of the first film, and the first air hole is not covered; a first air channel 160 disposed on the first film, wherein the first air channel is in fluid communication with the first air hole; a second film 112 disposed on the first air channel; a second air channel 160 disposed on the second film, wherein the second film comprises a second air hole 150, and the second air hole is in fluid communication with the first air channel and the second channel; and a third film 114 disposed on the second air channel 150, wherein the third film comprises a second circuit pattern 134 (the components of the membrane circuit are directly or indirectly disposed on each other, see Figs. 1-2).  
Response to Arguments
Applicant’s arguments with respect to claims 5 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833